Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered. Claims 1, 3-4, and 6-9 are pending. Claims 2 and 5 have been canceled. Claim 9 is new.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kimura et al., (US20150380713A1) hereinafter Kimura.
Regarding Claim 1, Igarashi teaches an electric storage device comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second electrode bus bar “17” connected to the second electrode “29” (Igarashi [0049], Fig. 1, “17”); and an inter-battery connection portion “33” (Igarashi [0037]) reading on a connection member, connected to the first electrode bus bar “31” (Igarashi [0037]) and joined to the second electrode bus bar “17” (Igarashi [0050], see also Fig. 1 

    PNG
    media_image1.png
    568
    710
    media_image1.png
    Greyscale

Igarashi Annotated Fig. 3
Igarashi further discloses wherein a first sectional area of the first terminal wiring line “35” of first bus bar “31”, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a first sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). However, Igarashi does not explicitly disclose wherein the second terminal wiring line has a constant thickness extending from the second electrode bus bar to the second electrode. 
In a similar field of endeavor as it pertains to bus bar arrangements for cylindrical batteries (Kimura [0002]), Kimura teaches a bus bar plate “31” (Kimura [0043]) having terminal wiring lines “31b” (Kimura [0042], see also Fig. 2, “31b”) having a constant thickness extending from the second electrode bus bar to the second electrode (Fig. 2, connecting portions “31b” have a constant cross sectional area and thickness extending from the bus bar plate “31a” to the cell terminal “12”). Kimura further teaches 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the second terminal wiring line of Igarashi to include a constant thickness extending from the second electrode bus bar to the second electrode as taught by Kimura in order to provide simplicity of design while getting the benefit of improved protection from vibrations. 
Regarding Claim 3, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar “17” includes a second terminal wiring line “35” (Igarashi [0049]) connected to the second electrode “29” (Igarashi [0049]), and the connection member “33” is integrally formed (Igarashi [0042]) and connected to the first electrode bus bar “31” (Igarashi [0042], see also Fig. 3).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Nakai et al., (JP2018055821A, see also machine translation attached) hereinafter Nakai. 
Regarding Claims 6 and 9, Igarashi teaches an electric storage device (Igarashi [0003]) comprising an electrode cell (Igarashi [0003]) including a first electrode, e.g. positive electrode “27” (Igarashi [0035]) and a second electrode, e.g. negative electrode “29” (Igarashi [0035]); a first electrode bus bar plate “31” connected to the first electrode “27” (Igarashi [0037], see also Fig. 1, “31”) a second 

    PNG
    media_image1.png
    568
    710
    media_image1.png
    Greyscale

Igarashi Annotated Fig. 3
Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]). However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar.   
In a similar field of endeavor as it pertains to bus bar connections for batteries (Nakai [0002]), Nakai teaches a positive and negative bus bar connected to each other, (Nakai Fig. 3) wherein the cathode (positive electrode) bus bar is thinner than the anode (negative electrode) bus bar (Nakai [0047]). Nakai teaches that this is because copper, which is typical for cathode bus bar, has a higher thermal conductivity than aluminum, typically of the anode bus bar (Nakai [0062]) so having an 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the bus bar of Igarashi to include a thickness of the positive electrode bus bar (and thus also the integrally formed connection member) is thinner than a thickness of the second electrode bus bar as taught by Nakai in order to improve ease of welding. Since the thickness of the positive electrode bus bar is thinner than the negative electrode bus bar, an entire body portion of the connection member, which is integrally formed with the positive electrode bus bar, is thus also thinner than a thickness of the second electrode bus bar.
Regarding Claim 7, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein the first electrode bus bar “31” includes a first terminal wiring line “35” (Igarashi [0038]) connected to the first electrode “27” (Igarashi [0039]); the second electrode bus bar “17” includes a second terminal wiring line “35” (Igarashi [0049]) connected to the second electrode “29” (Igarashi [0049]), and the connection member “33” is integrally formed (Igarashi [0042]) and connected to the first electrode bus bar “31” (Igarashi [0042], see also Fig. 3).
Regarding Claim 8, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses wherein a thickness of the first terminal wiring line “35” of first bus bar “31, in this case constricted portion “39” (Igarashi [0041], Fig. 1), taken as a sectional area of the first terminal wiring line, is smaller than a sectional area of the flat contact area “37”, taken as a sectional area of the second terminal wiring line “35” of second bus bar “17” (Igarashi [0049], see also Fig. 1). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US20180366711) in view of Kimura et al., (US20150380713A1) hereinafter Kimura, as applied to claim 3 above, and further in view of Nakai et al., (JP2018055821A) hereinafter Nakai.
Regarding Claim 4, Igarashi discloses all of the claim limitations as set forth above. Igarashi discloses wherein the first (positive) electrode bus bar “31” is joined to the second (negative) electrode bus bar “17” via tip end “63” of the connection member “33” (Igarashi [0049], see also Fig. 1), particularly by welding (Igarashi [0033]), and wherein the connection member “33” is integrally formed with the metal plate of the first (positive) electrode bus bar “31” (Igarashi [0042]). However, Igarashi does not disclose wherein a thickness of the body portion of the connection member is thinner than a thickness of the second electrode bus bar.   
In a similar field of endeavor as it pertains to bus bar connections for batteries (Nakai [0002]), Nakai teaches a positive and negative bus bar connected to each other, (Nakai Fig. 3) wherein the cathode (positive electrode) bus bar is thinner than the anode (negative electrode) bus bar (Nakai [0047]). Nakai teaches that this is because copper, which is typical for cathode bus bar, has a higher thermal conductivity than aluminum, typically of the anode bus bar (Nakai [0062]) so having an increased thickness on the anode side can improve ease of welding the bus bars together (Nakai [0063]), in addition to improving the process of welding each bus bar to their respective terminals (Nakai [0063]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the bus bar of Igarashi to include a thickness of the positive electrode bus bar (and thus also the integrally formed connection member) is thinner than a thickness of the second electrode bus bar as taught by Nakai in order to improve ease of welding. Since the thickness of the positive electrode bus bar is thinner than the negative electrode bus bar, an entire body portion of the connection member, which is integrally formed with the positive electrode bus bar, is thus also thinner than a thickness of the second electrode bus bar.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 02/18/2021, with respect to the rejection(s) of claims 1 and 6 under 35 USC 102 over Igarashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Igarashi in view of newly cited Kimura et al., (US20150380713A1) and Igarashi in view of newly cited Nakai et al., (JP2018055821A), respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KIRSTEN B TYSL/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722